Ellison, J.
A further consideration of this case has not led us to the conclusion that we have misconstrued the attachment statute in the foregoing opinion. The legislature intended to grant the right of attachment, when there has been fraud in the disposition of the debtor’s property; and the phrase, “so as to hinder or delay his creditors,” is no more than a legislative declaration that a fraudulent disposition of the debtor’s property does hinder or delay his creditors. It is an assumption in the legislative mind, expressed in the enactment, that a fraudulent disposition by the debtor of his property, hinders or delays his creditors. That it is the fraud of the debtor which the legislature seeks to circumvent is, we think, further evidenced from the fact that an insolvent retains the jus disponencli of his property. He may, in this state, make a bona fide sale of his property, though such sale will hinder or delay his creditors. But the statute is designed to prevent the success of a fraudulent sale by either a solvent or insolvent debtor. A creditor grants credit to his debtor on the strength and faith of all of the debtor’s property and while the debtor may continue to deal with and dispose of all or any part of such property, without regard to the creditor, or how it may affect him, he can not do so fraudulently, without subjecting himself and his property to the provisions of the statute.
We have considered this question in connection with a decision of this and the supreme court, on attachment under the landlord and tenant statute. Hazeltine v. Ausherman, 87 Mo. 410; Dawson v. Quillen, 43 Mo. App. 118. The attachment statute of the landlord and tenant act is unlike the general attachment law, but whatever analogy there may be between the two, is, by those decisions, shown to be in favor of the interpreta*326tion we have given' the general law. The landlord and tenant act grants a right of attachment when the tenant has disposed of, or is removing, or is about to remove the crop, “so as to endanger, hinder or delay the collection of the rent,” without reference to whether it was done fraudulently, or Iona fide. The statute, in such case, makes the mere act, without reference to its motive, a cause of attachment; and it was held in the cases cited, that the disposal or removal must be of a sufficient amount of the crop to endanger, hinder or delay the landlord in the collection of the rent out of the crop. In other words, that if there was a sufficient amount of the crop left to secure the rent, there was no cause for attachment. But it was further held, that the question whether the collection of the rent was endangered, hindered or delayed, was to be decided with reference to the amount of the crop retained by the tenant, without regard to 'what amount of other property he might have. So that a tenant might be a person of large means, and yet be liable to attachment, if he disposed of a sufficient amount of the crop to endanger the collection of the rent out of the crop. We think the motion should be overruled.